*981The motion for summary judgment was denied (without opinion) by the probate judge, and the objector makes some contention that that decision is inconsistent with the same judge’s denial (also without opinion) of the objector’s motion to frame issues. But, first, the summary judgment procedure is not available in will contests like the present,3 so the judge’s negative decision may have gone on that technical ground. Second, the denial of a motion for summary judgment does not mean that the prevailing party on that motion has a robust chance of final success in the action; it means merely that he has a position that should not be dismissed out of hand. As will be seen, the former rather than the latter standard must be met by an objector before a judge is warranted in framing jury issues.
It will serve no public purpose to rehearse in any detail the evidence and the inferences sought to be drawn from it. In brief: Mrs. Bird in her next-to-last will (1981) favored the objector, the daughter of her deceased second husband, as compared with her own daughter of her first marriage. But in her last will (1982), a year before her death at age seventy-seven, Mrs. Bird-reversed course and favored her daughter. Thus, whereas the residue of the estate would have passed under the previous will five-eighths to Nancy and her four children in equal parts, and two-eighths to Adelaide and one eighth to Adelaide’s daughter Elizabeth,4 now two-thirds of the residue would go to Adelaide and one-third to Elizabeth. The measure of the objector’s disappointment is her institution of the present suit.
It seems to us that in demanding that issues be framed, the objector underrates the standard she has to meet, while overrating the proofs she *982has on hand.5 A judge is not to frame issues merely on the footing that the case can be as well decided by a jury as by a judge. Cf. Fuller v. Sylvia, 240 Mass. 49, 53 (1921); Ware v. Morton, 288 Mass. 107, 109 (1934). A judge acts affirmatively only when the objector shows “a genuine and doubtful question of fact supported by evidence of such substantial nature as to afford ground for reasonable expectation of a result favorable to the party seeking the framing of the issue.” Cowee v. Morton, 336 Mass. 300, 303 (1957). See also Boston Safe Deposit & Trust Co. v. Blaisdell, 333 Mass. 51, 55-56 (1955); Plakas v. Plakas, 11 Mass. App. Ct. 922 (1981); 1 Newhall, Settlement of Estates § 42 (4th ed. 1958 & Supp. 1985). On the issue of testamentary capacity, the proponents of a will have the ultimate burden of proof, see Claffey v. Fenelon, 263 Mass. 427, 430 (1928), but the question is not put to a jury where prima facie all that is suggested is such a deterioration of mental capacity or loss of alertness as often comes with advanced age, leaving intelligence and awareness adequate to support the exercise of judgment.6 That a testator disposes of property in a manner that some may think unwise, is remote from proof of the kind of mental breakdown that ought to invalidate a will.
When it comes to fraud or undue influence, the burden is on the objector, see Hogan v. Whittemore, 278 Mass. 573, 578 (1932), and here it is not enough to point to evidence of some vague opportunity for suasion very short of connivance to bring about the psychological collapse of a testator to the stage of the destruction of an independent will. See Neill v. Brackett, 234 Mass. 367, 369 (1920). Cf. Bruno v. Bruno, 10 Mass. App. Ct. 918 (1980), S.C., 384 Mass. 31, 33-35 (1981).
Even apart from the weight that attaches to the decision of the probate judge, see Fay v. Vanderford, 154 Mass. 498, 499 (1891); Seiferth v. Hay, 352 Mass. 768, 769 (1967), we are confident of our judgment that on neither issue has the objector at this preliminary stage established a reason*983able prospect of success. The objector is entitled to a nonjury trial of the issues, and, of course, may succeed in the end.
Lewis M. Engleman for the defendant.
Stephen A. Moore for Gardner Cushman & another.
Thayer Fremont-Smith, for Adelaide Comegys & another, was present but did not argue.

Order affirmed.


It is available on the “equity” side of the Probate Court. See Mass.R.Civ.P. 1, as appearing in 385 Mass. 1214 (1982).


 Adelaide had another daughter who was severely handicapped, so that a direct distribution to her would appear inadvisable.


Upon a motion to frame issues, it has been common practice for counsel on either side simply to state what they conscientiously believe they will be able to prove. See Clark v. McNeil, 246 Mass. 250 (1923). In the present case we have an indication of the evidence itself.


 The ultimate question is whether the testatrix had the ability “to understand, and carry in her mind, in a general way, the nature and situation of her property, and her relations to those persons who [were] about her; to those who would naturally have some claim to her remembrance . . . and [whether she was] free from any delusion which was the effect of disease, and which would or might lead her to dispose of her property otherwise than she would have done if she had known and understood correctly what she was doing ."Daly v. Hussey, 275 Mass. 28, 29 (1931), quoting from Whitney v. Twombly, 136 Mass. 145, 147 (1883).